Case 3:18-cv-14563-BRM-TJB Document 25-2 Filed 01/22/19 Page 1 of 3 PageID: 423




 Brian D. Sullivan
 FOX ROTHSCHILD LLP
 49 Market Street
 Morristown, NJ 07960
 Tel: (973) 994-7525
 Email: bsullivan@foxrothschild.com
 Attorneys for Defendant


                      UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF NEW JERSEY


 NEW JERSEY COALITION OF                    Case No. 3:18-cv-14563-BRM-TJB
 AUTOMOTIVE RETAILERS, INC.,
                                            Motion Day: January 22, 2019
                     Plaintiff,

                v.

 MAZDA MOTOR OF AMERICA, INC.

                     Defendant.


      DEFENDANT’S SUPPLEMENTAL STATEMENT OF DISPUTED
                      MATERIAL FACTS
       Pursuant to Local Rule 56.1(a), Defendant Mazda Motor of America, Inc.

 d/b/a Mazda North American Operations (“Mazda”) submits the following

 Supplemental Statement of Disputed Material Facts in support of its opposition to

 Plaintiff’s motion for summary judgment.
Case 3:18-cv-14563-BRM-TJB Document 25-2 Filed 01/22/19 Page 2 of 3 PageID: 424




       1.    Over the past two years, Maxon Auto Enterprises d/b/a Maxon Mazda

 (“Maxon”) has ranked in the bottom half of all Mazda dealers in New Jersey for

 both sales and service customer experience. Decl. of Kyle Kaczmarek in Opp. to

 Pl.’s Mot. Summ. J. (“Kaczmarek Decl.”) ¶ 11.

       2.    In addition, over this same time period, Maxon’s dealer loyalty and

 service retention have ranked at or near the bottom of all Mazda dealers in New

 Jersey. Kaczmarek Decl. ¶ 12.

       3.    Maxon has failed to substantially comply with the customer

 satisfaction requirements imposed by its Dealer Agreement. Id. ¶¶ 5-12.

       4.    Over the past two years, sales of new and CPO Mazda vehicles by

 SIL, LLC d/b/a Irwin Mazda (“Irwin”) have declined year over year, and have

 ranked at or near the bottom of all Mazda dealers in New Jersey. Id. ¶ 15.

       5.    Irwin has failed to substantially comply with the sales requirements

 imposed by its Dealer Agreement. Id. ¶¶ 5, 13, 15.


 Dated: January 22, 2019

                                       /s/ Brian D. Sullivan
                                       Brian D. Sullivan
                                       FOX ROTHSCHILD LLP
                                       49 Market Street
                                       Morristown, NJ 07960
                                       Tel: (973) 994-7525
                                       Email: bsullivan@foxrothschild.com




                                          2
Case 3:18-cv-14563-BRM-TJB Document 25-2 Filed 01/22/19 Page 3 of 3 PageID: 425




                                    John J. Sullivan
                                    (pro hac vice application to be submitted)
                                    HOGAN LOVELLS US LLP
                                    875 Third Avenue
                                    New York, NY 10022
                                    Tel: (212) 918-3000
                                    Email: john.sullivan@hoganlovells.com

                                    Ryan L. Ford
                                    (pro hac vice application to be submitted)
                                    HOGAN LOVELLS US LLP
                                    555 Thirteenth Street, N.W.
                                    Washington, D.C. 20004
                                    Tel: (202) 637-5600
                                    Email: ryan.ford@hoganlovells.com

                                    Attorneys for Defendant Mazda Motor of
                                    America, Inc., d/b/a Mazda North American
                                    Operations




                                      3
